Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022, has been entered.
 
Status of Claims
Claims 1, 2, 4-10, 17-19, and 23-27 were previously pending (with claims 2, 4-6, 17, 18, 23, and 26 being withdrawn) and subject to a Final Office Action having a notification date of April 6, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on June 3, 2022 (the “Amendment”) amending claims 1, 2, 17-19, 23, and 24; canceling claim 10; and adding new claim 28 which resulted in an Advisory Action dated June 14, 2022 (“Advisory Action”) indicating non-entry of the Amendment.  Applicant then filed the RCE on July 7, 2022.  Accordingly, the present non-final Office Action addresses pending claims 1, 7-9, 19, 24, 25, 27, and 28 in the Amendment, with claims 2, 4-6, 17, 18, 23, and 26 being withdrawn.


Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092721 to Kanagasingham et al. (“Kanagasingham”) in view of U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”) and U.S. Patent App. Pub. No. 2013/0304499 to Rangadass et al. (“Rangadass”):
Regarding claim 1, Kanagasingham discloses a medical system for providing... data, comprising:
an operator terminal (host server of [0397])
a mobile diagnostic terminal (mobile device of [0397] which can be a smartphone per [0254])
comprising:
	a camera (a smartphone has a camera);
	a data communication interface configured to transmit data to and from the mobile diagnostic terminal (a smartphone includes a data communication interface configured to transmit data);
	a display configured to display the data (a smartphone has a display);
	an interface configured to enable a control of the displayed data (a smartphone has an interface enabling control of the displayed data); and
	a processor (a smartphone has a processor) configured to:
generate ... response data (the specialist uses the smartphone to generate an opinion per [0397])
...
; and 
transmit... data ... to the operator terminal via the data communication interface (the opinion is sent back to host server (“operator terminal” per [0397]); and
		wherein the operator terminal is configured to receive the data (the host server of [0397] receives data)...
		wherein the processor is further configured to:
receive diagnosis request data and pre-diagnostic data via the data via the data communication interface from the operator terminal ([0397] discusses how a specialist receives a specific patient case regarding disease conditions (diagnosis request data) and related medical records (pre-diagnostic data) from the host server (“operator terminal”) which is via the data communication interface); 
display on the display the diagnosis request data and the pre-diagnostic data (as the “diagnostic terminal” is a smartphone per [0397] as noted above, the “diagnosis request data” and the “pre-diagnostic data” would be displayed to on the display);
receive diagnosis data from a viewer of the display (expert opinion mentioned at end of [0397]); 
...
...
However, Kanagasingham is silent regarding the terminal specifically being configured to generate suitability assessment response data based on a suitability test executed by the mobile diagnostic terminal; and generate suitability certificate data based on the suitability assessment response data; where transmission of the data to the operator terminal specifically includes transmitting the suitability certificate data to the operator terminal via the data communication interface.
Nevertheless, Sroub teaches ([0013] and [0034]) that it was known in the healthcare informatics art to administer an on-line test to a medical technician (which is via some terminal and which results in generation of analytical results of the test (“suitability assessment response data”), generate a skill rating based on the test data (“suitability certificate data based on the suitability assessment response data”), and transmit ([0012] and Figure 4) a report with the skill rating and a confidence rating to a laboratory, which would advantageously convey an ability and confidence of the specialist to make an accurate diagnosis of a particular medical condition and increase the accessibility of medical technicians to provide expertise on a wider variety of disease states in a plurality of labs ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated “suitability assessment response data” based on a suitability test executed by the terminal and suitability certificate data based on the response data and transmitted the certificate data to the operator terminal in Kanagasingham as taught by Sroub to advantageously convey an ability and confidence of the specialist to make an accurate diagnosis of a particular medical condition and increase the accessibility of medical technicians to provide expertise on a wider variety of disease states in a plurality of labs and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
The Kanagasingham/Sroub combination therefore also discloses wherein the operator terminal is configured to receive the suitability certificate data (the host server of [0397] Kanagasingham receives the suitability certificate data per the combination with Sroub as noted above)..., generate certified diagnosis data by combining the suitability certificate data with the diagnosis data (the report of Figure 4 of Sroub illustrates combining star/confidence ratings (“suitability certificate data”) of medical technicians with diagnoses); and transmit the certified diagnosis data to the operator terminal via the data communication interface (the opinion in [0397] of Kanagasingham is sent back to host server (“operator terminal”) while the report (which includes “certified diagnosis data”) in Figure 4 of Sroub is sent back to the laboratory per [0012]; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated “suitability assessment response data” based on a suitability test executed by the terminal and suitability certificate data based on the response data, generated “certified diagnosis data” by combining the suitability certificate data with the diagnosis data, and transmitted the certified diagnosis data back to the “operator terminal” of Kanagasingham as taught by Sroub to advantageously convey an ability and confidence of the specialist to make an accurate diagnosis of a particular medical condition and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
However, the Kanagasingham/Sroub combination appears to be silent regarding the operator terminal specifically providing an analysis of the received suitability certificate data, and displaying a result of the analysis to a user of the operator terminal.
Nevertheless, Rangadass teaches ([0076]-[0078]) that it was known in the healthcare informatics art to determine analytical results (“suitability certificate data”) of operating outcomes related to medical procedures, and then to perform forecasting (“analysis”) on the analytical results to advantageously extrapolate results to a future time based on past performance, whereby the analysis can be displayed on a display ([0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operator terminal of the Kanagasingham/Sroub combination to have provided and displayed a result of an analysis of the received suitability certificate data as taught by Rangadass to advantageously extrapolate results to a future time based on past performance, thereby allowing for proactive maintenance and planning and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 19 is rejected in view of the Kanagasingham/Sroub/Rangadass combination as discussed above in relation to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092721 to Kanagasingham et al. (“Kanagasingham”) in view of U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”) and U.S. Patent App. Pub. No. 2013/0304499 to Rangadass et al. (“Rangadass”) as applied to claim 1 above, and further in view of U.S. Patent No. 10,876,914 to Fitzgerald et al. (“Fitzgerald”):
Regarding claim 7, the Kanagasingham/Sroub/Rangadass combination discloses the medical system of claim 1, but appears to be silent regarding wherein the suitability certificate data comprises an encrypted data portion encrypted by the processor.
Nevertheless, Fitzgerald teaches (column 3, lines 32-34) that it was known in the computing device assessment art to encrypt results of a test conducted on a computing device (e.g., fault state status) of the computing device before sending to a server which would increase security of the transmitted results (column 3, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have encrypted the “suitability certificate data” by the processor of the Kanagasingham/Sroub/Rangadass combination such that it includes an encrypted data portion as taught by Fitzgerald to increase security of the transmitted results and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092721 to Kanagasingham et al. (“Kanagasingham”) in view of U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”) and U.S. Patent App. Pub. No. 2013/0304499 to Rangadass et al. (“Rangadass”) as discussed above in relation to claim 1, and further in view of U.S. Patent App. Pub. No. 2015/0286515 to Monk (“Monk”) and U.S. Patent App. Pub. No. 2017/0054566 to Nitschke (“Nitschke”):
	Regarding claim 8, the Kanagasingham/Sroub/Rangadass combination discloses the diagnostic terminal according to claim 1, but appears to be silent regarding wherein the suitability certificate data comprises an authenticated time-stamp representing a time point when the suitability assessment response data is generated.
Nevertheless, Monk teaches ([0018]) that it was known in the computing device assessment art for computing device health status data to include a timestamp corresponding to a health of a computing device at a particular time (therefore corresponding to when the health status data was generated) to observe trends and potentially predict and prevent operations problems before they occur ([0016]), while Nitschke teaches that it was known in the device management art to authenticate time stamps of device certificates to allow for a determination as to whether the certificate is within a particular validity period ([0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “suitability certificate data” of the Kanagasingham/Sroub/Rangadass combination to have included a time-stamp representing a time point when the suitability assessment response data is generated as taught by Monk to observe trends and potentially predict and prevent operations problems before they occur, and for the time stamp to have been authenticated as taught by Nitschke to allow for a determination as to whether the “suitability certificate data” is within a particular period of validity and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092721 to Kanagasingham et al. (“Kanagasingham”) in view of U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”) and U.S. Patent App. Pub. No. 2013/0304499 to Rangadass et al. (“Rangadass”) as discussed above in relation to claim 1, and further in view of U.S. Patent App. Pub. No. 2010/0293609 to Laasik (“Laasik”) and U.S. Patent App. Pub. No. 2017/0054566 to Nitschke (“Nitschke”):
Regarding claim 9, the Kanagasingham/Sroub/Rangadass combination discloses the diagnostic terminal according to claim 1, but appears to be silent regarding wherein the processor is further configured to calculate a time-delay of an authenticated time-stamp of the suitability certificate data from a current time point, and wherein if a time lapse is greater than a certification time threshold the processor is configured to repeat the generation of the suitability certificate data.
Nevertheless, Laasik teaches ([0056] and Figure 5) that it was known in the data communication art to determine whether a timestamp of a certificate is older than a threshold age (which would include calculating a time-delay of the time stamp of the certificate from a current time period to determine if the time lapse is greater than a threshold) and then generate a new certificate if the timestamp has expired which would ensure that newer certificates are utilized as opposed to old or stale certificates as well as to increase trust in the identity of users ([0004]).  Furthermore, Nitschke teaches that it was known in the device management art to authenticate time stamps of device certificates to allow for a determination as to whether the certificate is within a particular validity period ([0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor to have calculated a time-delay of a time-stamp of the suitability certificate data from a current time point such that the processor is configured to repeat the generation of the suitability certificate data if the time lapse is greater than a certification time threshold in the system of the Kanagasingham/Sroub/Rangadass combination as taught by Laasik to ensure that newer certificate data is utilized as opposed to old or stale certificate data as well as to increase trust in the identity of users, and for the time stamp to have been authenticated as taught by Nitschke to allow for a determination as to whether the “suitability certificate data” is within a particular period of validity and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092721 to Kanagasingham et al. (“Kanagasingham”) in view of U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”) and U.S. Patent App. Pub. No. 2013/0304499 to Rangadass et al. (“Rangadass”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”):
	Regarding claim 24, the Kanagasingham/Sroub/Rangadass combination discloses the medical system of claim 1, further including wherein the suitability certificate data comprises a data structure representing an ... assessment indicative of the ability of the diagnostic terminal to form a valid opinion about a medical image (the “suitability certificate data” of the Kanagasingham/Sroub/Rangadass combination that is transmitted to the operator terminal is in the form of some data structure (because it is transmitted between computing devices) and represents an assessment (the skill rating of Sroub) that is indicative of the ability of the diagnostic terminal to form a valid opinion about a medical image (via the specialist in [0397] of Kanagasingham reviewing “medical images” received from the host server (e.g., medical data on a screen is a “medical image”) and entering their opinions).
However, the Kanagasingham/Sroub/Rangadass combination appears to be silent regarding the assessment being an authenticated assessment.
Nevertheless, Slavin teaches ([0022] and [0038]) that it was known in the equipment diagnosis art for transmitted “suitability certificate data” to include an authenticated assessment ([0034] discusses how the results/suitability certificate data can be recorded using a unique identifier to prevent fraudulent claims which would “authenticate” the results/assessment) which would advantageously increase the legitimacy of the certificate data thereby leading to increased confidence in its substance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the assessment of the Kanagasingham/Sroub/Rangadass combination to have been authenticated as taught by Slavin to increase the legitimacy of the certificate data thereby leading to increased confidence in its substance and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 25, 27, and 28 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance for claims 25 and 27 can be found in the Final Office Action at page 13.
Regarding claim 28, the Kanagasingham/Sroub/Rangadass combination discloses the medical system of claim 1 as discussed above but appears to be silent regarding wherein the data includes detection tasks in radiology, and wherein the suitability test is based on the detection tasks in medical imaging that test, by utilizing the camera to record the display, an ability of the mobile diagnostic terminal to display a medical image for a medical diagnostic purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686